Citation Nr: 1234686	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  09-35 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an effective date earlier than March 29, 2001, for the grant of service connection for posttraumatic stress disorder (PTSD) with a depressive disorder, to include whether there was clear and unmistakable error (CUE) in September 1961 and March 1962 rating actions that denied service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Barstow, Counsel

INTRODUCTION

The Veteran had active service from January 1960 to April 1961.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating actions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  Specifically, a March 2008 rating action initially awarded service connection for PTSD with a depressive disorder and assigned an effective date of April 2, 2001.  By way of a June 2009 rating action, the RO concluded that an earlier effective date of March 29, 2001, was warranted, which was considered a partial grant of the Veteran's appeal of an earlier effective date.  In a September 2009 rating action, the RO addressed whether there was CUE in a September 1961 rating action.  

In June 2010, the Veteran testified at a hearing held by a decision review officer at the RO. A transcript of the hearing has been associated with the claims file.  

Further review of the claims folder indicates, and as is discussed in more detail below, an additional rating action in March 1962 continued to deny service connection for a psychiatric disorder.  In a July 2010 supplemental statement of the case (after the June 2010 hearing), the RO noted that the Veteran had contended CUE in both the September 1961 and March 1962 rating actions and concluded that CUE did not exist in either the September 1961 or the March 1962 rating actions.  Consequently, the Board has characterized the issue currently on appeal as is set forth on the title page of this decision-to include whether CUE exists in either the September 1961 or the March 1962 rating actions.  

The Board further observes that, in a letter received by the Board in May 2011, the Veteran indicated that he wished to appoint a private attorney as his representative.  However, the Veteran did not include a VA Form 21-22a, "Appointment of Attorney or Agent as Claimant's Representative" with his May 2011 correspondence.  [A VA Form 21-22, "Appointment of Service Organization as Claimant's Representative" dated in 1992 had previously appointed DAV as the Veteran's representative.]  In light of the Veteran's indicating that he wished to appoint a private attorney, correspondence was sent to the Veteran in August 2012 asking him to clarify who he wished to represent him.  The Veteran submitted a new VA Form 21-22 later in August 2012 continuing his appointment of DAV as his representative.  The Board concludes that DAV is the Veteran's representative.  

Also, in November 2011, the Veteran submitted addition evidence, without a waiver, consisting of a statement summarizing his contentions.  Normally, absent a waiver from the veteran, a remand is necessary when evidence is received by the Board that has not been considered by the RO.  Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Here, however, the Board finds that the statement is merely cumulative or duplicative of information already in the claims file and therefore, considered by the RO.  In this regard, the Board acknowledges that the Veteran's November 2011 letter is cited in addressing his contentions in the decision herein as he submitted several statements throughout this appeal and the November 2011 statement most succinctly summarizes his arguments.  However, as the statement is cumulative of prior contentions, the Board concludes that a remand for RO consideration is not necessary.


FINDINGS OF FACT

1.  An original claim for service connection for a psychiatric disorder was filed on June 2, 1961, less than one year after the Veteran was separated from service.

2.  An unappealed rating action dated in September 1961 and mailed to the Veteran in October 1961 denied service connection for a psychiatric disorder.

3.  Following a VA examination in January 1962, and by an unappealed rating action dated in March 1962, the RO continued its denial of service connection for a psychiatric disorder characterized the issue as conversion and anxiety reaction.  

4.  Evidence of record and prevailing legal authority at the time of the September 1961 and March 1962 rating actions well supported the decisions to deny entitlement to service connection for a psychiatric disorder and were not undebatably erroneous.

5.  A formal claim for service connection for a psychiatric disorder was not thereafter received until March 29, 2001.  

6.  In March 2008, the RO granted service connection for PTSD with a depressive disorder and assigned a 100 percent evaluation, effective from April 2, 2001; in July 2009, the RO found CUE in the March 2008 rating action and assigned an effective date of March 29, 2001, for the grant of service connection for this disability.

7  There is no communication of record prior to March 29, 2001, that can reasonably be construed as a formal or informal claim for entitlement to VA compensation benefits based on a psychiatric disorder.


CONCLUSIONS OF LAW

1.  The RO's September 1961 and March 1962 denials of service connection for a psychiatric disorder are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2011).  

2.  Clear and unmistakable error in the January 1961 and March 1962 rating actions that denied service connection for a psychiatric disorder has not been established.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2011).

3.  The criteria for an effective date prior to March 29, 2001, for the grant of service connection for PTSD with a depressive disorder have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.158, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Moreover, the Board observes that the outcome of this issue depends exclusively on documents which are already contained in the Veteran's VA claims folder.  The United States Court of Appeals for Veterans Claims (Court) has held that a veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him with VCAA notice of the law and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law.  Nelson v. Principi, 18 Vet. App. 407, 410 (2004).  Further, the VA General Counsel has determined that, where there is no legal basis for a veteran's claim, no further notification and/or assistance is required.  VAOPGCPREC 5-2004 (June 23, 2004).  

Moreover, with respect to the claim for a finding of CUE in the September 1961 and March 1962 rating actions, the Board notes that notice and assistance requirements are not applicable to requests for revision of a final decision based on CUE because the matter involves an inquiry based upon the evidence of record at the time of the decision rather than the development of new evidence.  Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001); VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (VA does not have "a duty to develop" a CUE case because "there is nothing further that could be developed"); see also Livesay v. Principi, 14 Vet. App. 324, 326 (2001).

II.  Analysis

The Veteran contends that he is entitled to an effective date earlier than March 29, 2001, for the grant of service connection for PTSD with a depressive disorder.  He contends that CUE exists in September 1961 and March 1962 denials of service connection for a psychiatric disorder.  Specifically, in arguing for an earlier effective date, he contends that the RO violated his due process by denying him the right to appeal; a January 1962 VA examination was inadequate; the RO misinterpreted the January 1962 VA examination; the RO ignored evidence of record; and he was too psychiatrically impaired to appeal the March 1962 denial.  See, e.g., March 2008 notice of disagreement/CUE claim; April 2009 statement; September 2009 substantive appeal; and November 2011 statement.  

The general rule regarding effective dates is that the effective date of an evaluation and award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2011).

The Board notes that a specific claim in the form prescribed by the Secretary of Veterans Affairs must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 C.F.R. § 3.151 (2011).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2011).  "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA.  38 C.F.R. § 3.1(r).  Any communication or action indicating an intent to apply for a benefit may be considered an informal claim.  38 C.F.R. § 3.155 (2011).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

Where evidence requested in connection with an original claim, a claim for increase or to reopen or for the purpose of determining continued entitlement is not furnished within one year of the date of request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a) (2011).  Where a prior claim has been abandoned, the veteran must file a new claim, and the effective date of service connection will not be earlier than the date of the receipt of the new claim, or the date entitlement arose, whichever is later.  38 C.F.R. §§ 3.158, 3.400(b) (2011).

The revision of a final rating decision based on CUE generally will involve the assignment of an earlier effective date for those benefits involved because the governing regulation requires that benefits be paid "as if the corrected decision had been made on the date of the reversed decision."  38 C.F.R. § 3.105(a).  A determination of CUE is a three-pronged test: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992). 

CUE is a special type of error; it is an error that the claimant alleges was made in a prior rating decision that the claimant did not appeal within the one-year time limit for filing an appeal to the Board.  38 U.S.C.A. §§ 5109A, 7105(b)(1), (c); 38 C.F.R. § 3.105(a).  It is not just any error but rather it is the sort of error that, had it not been made, would have manifestly changed the outcome of the rating decision so that the benefit sought would have been granted.  Russell v. Principi, 3 Vet. App. 310, 313 (1992); cf. Fugo v. Brown, 6 Vet. App. 40, 44 (1993) (noting that "[i]t is difficult to see how either failure in 'duty to assist' or failure to give reasons or bases could ever be CUE"); see Caffrey v. Brown, 6 Vet. App. 377, 383-84 (holding that failure to fulfill duty to assist cannot constitute clear and unmistakable error).  It is not simply a disagreement with how the facts were weighed or evaluated.  Rather, either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell at 313.

A claim for benefits based on CUE in a prior final rating decision entails special pleading and proof requirements to overcome the finality of the decision by collateral attack because the decision was not appealed during the appeal period.  Fugo at 44; Duran v. Brown, 7 Vet. App. 216, 223 (1994).  For a claimant to successfully establish a valid claim of CUE in a final RO rating decision, he/she must articulate with some degree of specificity what the alleged error is, and, unless the alleged error is the kind of error that, if true, would be CUE on its face, the claimant must provide persuasive reasons explaining why the result of the final rating decision would have been manifestly different but for the alleged error.  Luallen v. Brown, 8 Vet. App. 92, 94 (1995); Fugo at 44, review en banc denied, 6 Vet. App. 162, 163 (1994) (noting that pleading and proof are two sides of the same coin; if there is a heightened proof requirement, there is, a fortiori, a heightened pleading requirement).

The Board observes that allegations that VA failed in its duty to assist are, as a matter of law, insufficient to form a basis for a claim of clear and unmistakable error.  Caffrey at 382.  Even if it was error for the RO to have failed to obtain private treatment records or to schedule VA examination, such errors do not amount to CUE.  CUE is an attack on a prior judgment that asserts an incorrect application of law or fact, and an incomplete record, factually correct in all other respects, is not CUE.  Id. 

However, records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Here, the evidence shows that the Veteran initially filed a claim for service connection for a psychiatric disorder in June 1961.  A VA examination was scheduled; however, the Veteran failed to report for the examination.  The RO denied service connection for a neuropsychiatric disease in a September 1961 rating action due to no current disability.  In its rating action, the RO noted that the Veteran's April 1961 discharge examination included a notation of "no psychiatric abnormality noted" and "some evidence of immaturity."  A review of the Veteran's service treatment records (STRs) shows that the April 1961 discharge examination also reflects that the Veteran had a clinically normal psychiatric system.  He was noted to be rather nervous and depressed at times; he had been seen on sick call complaining of dizziness, an inability to get along with others, and other somatic complaints.  The only evidence of record at the time of the September 1961 rating action was the Veteran's STRs and his claim.

After receiving notice of the September 1961 rating action, the Veteran submitted a statement in November 1961 requesting that his examination be rescheduled.  A VA examination was scheduled for January 1962.  The Veteran reported having problems with stomach issues when he became tense and worried.  He would have dizzy spells and black-out spells.  He reported being discharged due to being drunk and late to work.  The Veteran reported that his military superiors did not like him.  He had asked to see a psychiatrist in service and he seemed disinterested in the Veteran.  Since leaving service, he had not worked.  In examining the Veteran, the examiner noted that his immature attitudes were evident quickly.  Following examination, the Veteran was diagnosed with conversion and anxiety reactions in an immature personality.  The examiner observed that the Veteran had conversion hysterical reactions, anxiety reactions, and many vague complaints denoting long-standing immature personality reactions.  The latter were of almost paranoid proportions.  The examiner opined that all of that might be the forerunner to more serious emotional disturbance.  The examiner recommended that the Veteran needed psychiatric help badly, but he was not receptive or ready.  
The RO subsequently issued a rating action in March 1962 continuing its denial of service connection for a psychiatric disorder but characterizing the issue as service connection for conversion and anxiety reaction .  The RO found that the Veteran's conversion and anxiety reactions in an immature disability were not related to his military service.  A review of the claims file indicates that at the time of the March 1962 rating action, the only evidence of record was the Veteran's claim, his STRs, and the report of the January 1962 examination; no post-service medical records were provided to the RO.  There is no indication that the Veteran appealed the RO's September 1961 and March 1962 denials; indeed, the Veteran has not contended that he appealed.  Rather, as discussed below, the Veteran contends that he was denied his appellate rights.  Therefore, those decisions collectively are final determinations of the June 1961 claim.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  

In reaching the conclusion that the September 1961 and March 1962 rating actions are collectively final determinations of the initial June 1961 claim, the Board is cognizant of the recent holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362 (2011).  

Regarding the September 1961 rating action, as discussed above, the Veteran did not appeal that denial, but instead submitted a statement during the pertinent appeal period asking that his VA examination be rescheduled.  Consequently, the Veteran was afforded a VA examination in January 1962, which was pertinent to his claim as it showed the diagnoses of psychiatric disorders--conversion and anxiety reaction--which constituted new and material evidence as to the issue of service connection for a psychiatric disorder.  Thus, the RO issued the March 1962 rating action denying service connection for conversion and anxiety reaction.  Although the September 1961 rating action denied service connection for a neuropsychiatric disorder, while the March 1962 rating action denied service connection for conversion and anxiety reaction, when considering the Veteran's reported complaints of his symptoms, the Board finds that both rating actions addressed the same initial claim in June 1961 of service connection for a psychiatric disorder.  Cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009) (an appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) that his mental condition, whatever it is, causes him/her).  

The March 1962 rating action addressed the additional evidence received following the September 1961 rating action.  Here, no new evidence pertinent to the issue of entitlement to service connection for a psychiatric disorder was received between the March 1962 rating action and the March 2001 claim.  In this regard, the Board observes that the Veteran submitted numerous pieces of additional evidence in connection with the March 2001 claim, which includes a statement from the Veteran in February 1998 as well as psychiatric evaluations in September 1976 and June 1998.  

Although the additional pieces of evidence are not date stamped, a review of those records is not mentioned until a September 2004 rating action.  As a previous rating action in April 2003 did not refer to such records, the Board concludes that such additional pertinent evidence was not received until after the March 2001 claim.  The Board observes that the Court has applied a presumption of regularity to all manner of VA processes and procedures.  See Woods v. Gober, 14 Vet. App. 214, (2000).  In applying this legal principle to the present instance, the presumption of regularity applies to VA's actions following receipt of a claim.  It is presumed that VA properly processed all claims submitted by the veteran or his representative, including affixing evidence of the date of receipt by VA, and associating the claim with the claims folder.  Clear evidence is required to rebut the presumption of regularity.  See id.; see also Baldwin v. Brown, 13 Vet. App. 1, 6 (1999), Mindenhall v. Brown, 7 Vet. App. 271 (1994).  In this case, the Veteran has not submitted clear evidence that any records dated between the March 1962 rating action and the March 2001 claim were submitted prior to March 2001.  Thus, although additional evidence dated prior to the March 2001 claim is of record, the evidence fails to show that it was received between March 1962 and March 2001.  The September 1961 and March 1962 rating actions adjudicating the initial June 1961 claim are thus collectively final.  
Furthermore, the Board concludes that no CUE exists in the September 1961 and March 1962 denials of service connection for a psychiatric disorder.  In this case, the RO's September 1961 denial was premised upon a finding that no psychiatric disorder existed, while the March 1962 denial was premised upon a finding that no psychiatric disorder related to the Veteran's military service had been shown.  As regards the September 1961 denial, the only evidence of record was the Veteran's STRs and his claim.  The evidence fails to show that the correct facts, as they were known at the time, were not before the RO or that the statutory or regulatory provisions extant at that time were incorrectly applied.  

As for the March 1962 rating action, to the extent that the Veteran argues that the RO erred in interpreting the January 1962 examination report, as noted above, a disagreement with how the facts were weighed or evaluated is not CUE; rather, either the correct facts, as they were known at the time, were not before the adjudicator, or the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell at 313.  In this case, the evidence fails to show that the correct facts, as they were known at the time, were not before the RO or that the statutory or regulatory provisions extant at that time were incorrectly applied.  Therefore, the Board finds that no error exists in the RO's evaluation of the January 1962 examination report.

As for the Veteran's argument that the January 1962 examination was inadequate, the Board observes that allegations that VA failed in its duty to assist are, as a matter of law, insufficient to form a basis for a claim of clear and unmistakable error.  Caffrey at 382.  Thus, even if it was error for the RO to have failed to obtain an adequate VA examination, such error does not amount to CUE.  CUE is an attack on a prior judgment that asserts an incorrect application of law or fact, and an incomplete record, factually correct in all other respects, is not CUE.  Id.  Therefore, even if the January 1962 examination was not adequate, such inadequacy does not rise to the level of CUE.  Furthermore, although the RO did not obtain any additional treatment records, any failure in VA's duty to assist are, as a matter of law, insufficient to form a basis for a claim of clear and unmistakable error.  Id. 

Regarding the Veteran's other contentions concerning a violation of due process and that the time limit for filing a substantive appeal should have been tolled due to his psychiatric condition at the time of the prior denial, such arguments do not allege an error of law or fact.  Therefore, such arguments cannot result in a finding of CUE in the September 1961 and March 1962 rating actions.  However, the Board will address those arguments below when further adjudicating whether an earlier effective date on a basis other than CUE is warranted.  

In sum, at the time of the September 1961 and March 1962 rating actions adjudicating the Veteran's initial June 1961 claim, the only evidence of record failed to show a current disability related to the Veteran's military service, even when taking into account his STRs and January 1962 VA examination.  Inasmuch as the Veteran has failed to establish, without debate, that the correct facts, as they were then known, were not before the RO; that the RO ignored or incorrectly applied the applicable statutory and regulatory provisions existing at the time; or that, but for any such alleged error, the outcome of the decision would have been different, the Board must conclude that clear and unmistakable error in the RO's September 1961 and March 1962 rating actions, as contended, has not been established.  See 38 C.F.R. § 3.105(a); Fugo at 43-44; Russell at 313-314.  

Having found that the September 1961 and March 1962 rating actions are collectively final determinations for the June 1961 claim and that they contained no CUE, the Board will now address whether the Veteran might be otherwise entitled to an effective date earlier than March 29, 2001, for the grant of service connection for PTSD with depressive disorder.

After the March 1962 rating action, correspondence was not received from the Veteran until March 29, 2001.  Such correspondence reflects that the Veteran was claiming entitlement to service connection for a psychiatric disorder.  In a March 2008 rating action, the RO granted service connection with an effective date of April 2, 2001.  Subsequently, in a June 2009 rating action, the RO found CUE with the effective date assigned in the March 2008 rating action and awarded a new effective date of March 29, 2001.

Based on a review of the evidence, the Board concludes that an effective date earlier than March 29, 2001, for the grant of service connection for PTSD with a depressive disorder is not warranted.  As discussed above, the Board finds that the September 1961 and March 1962 rating actions denying service connection for a psychiatric disorder are collectively final.  Because the September 1961 and March 1962 RO rating actions are final with respect to the Veteran's initial June 1961 claim for a psychiatric disorder, the claim by which the Veteran was granted service connection for PTSD with a depressive disorder, and which led to this appeal, was a claim to reopen a previously denied claim.  The Court has held that, when a claim is reopened, the effective date cannot be earlier than the date of the claim to reopen.  Juarez v. Peak, 21 Vet. App. 537, 539-540 (2008) (citing Bingham v. Nicholson, 421 F. 3d 1346 (Fed. Cir. 2005); Leonard v. Nicholson, 405 F.3d. 1333, 1337 (Fed. Cir. 2005); Flash v. Brown, 8 Vet. App. 332, 340 (1995).)

In finding that the Veteran's current claim was a claim to reopen, the Board acknowledges that, at the time of the September 1961 and March 1962 rating actions, the Veteran's personnel records were in existence but had not been obtained.  The Board also observes that, during the Veteran's current claim, VA revised 38 C.F.R. § 3.156(c) which addresses service department records.  See Fed. Reg. 52,455-52, 457 (Sept. 6, 2006) (as codified at 38 C.F.R. § 3.156(c) (2011)).  38 C.F.R. § 3.156(c) was revised to clarify VA's current practice.  When VA receives service department records that were unavailable at the time of the prior decision, VA may reconsider the prior decision, and the effective date assigned will relate back to the date of the original claim, or the date entitlement arose, whichever is later.  The pertinent revisions include removal of the "new and material" requirement in 38 C.F.R. § 3.156(c).

Effective on or after October 6, 2006, 38 C.F.R. § 3.156(c)(1) provides that, notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  Further, an award based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3) (2011).

At the time of the September 1961 and March 1962 rating actions, the RO had not obtained the Veteran's personnel records.  Personnel records submitted by the Veteran show that discharge from service was recommended due to immaturity and a lack of general adaptability.  The records do not show a diagnosis of a psychiatric disorder.  The Board observes that the award of service connection was based on a positive nexus opinion from a February 2008 VA examiner.  The examiner's opinion indicated that the Veteran's reports of being physically and sexually assaulted in service had been corroborated by a buddy statement.  In this regard, the Board is cognizant that in cases of claims for PTSD based on sexual assault, evidence of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5) (2011).

However, while the Veteran's personnel records could be used to help confirm his reported in-service stressors, such records are not pertinent as to whether the Veteran had a psychiatric disorder at the time of the September 1961 and March 1962 denials.  The Board also observes that the award of service connection was not based all or in part on the additional personnel records submitted.  Rather, the buddy statement confirming the Veteran's stressors in addition to the report of the February 2008 examiner were the additional pieces of evidence that the RO used to award service connection.  Therefore, because the personnel records were not pertinent as to the issue of whether a psychiatric disorder existed in September 1961 and March 1962, the Board concludes that the later submission of such records cannot be used to warrant an effective date earlier than March 29, 2001, based on a reconsideration of the previous September 1961 and March 1962 denials.   

The Veteran also contends that he was denied the right to appeal the September 1961 and March 1962 rating actions.  Specifically, he contends that the October 1961 notice letter for the September 1961 rating decision contained X's over the statement notifying him that he had one year to appeal the decision.  See, e.g., November 2011 statement.  [VA's copy of the October 1961 notice letter in the claims file is only one page and does not include any information pertaining to appealing the decision but does list that VA Form 21-6782 was enclosed.]  The Veteran submitted a copy of the VA Form 21-6782, which does contain a series of X's over the statement notifying the Veteran of the right to appeal within one year from the date on that letter.  However, the March 1962 notice letter clearly notified the Veteran that he had one year to appeal to the Board if he felt that the decision was incorrect.  Indeed, the Veteran himself has admitted that the March 1962 letter notified him of his appellate rights.  Id.  

Therefore, the evidence shows, and the Veteran himself admits, that he was notified of the right to appeal the March 1962 denial.  The Veteran contends that he had no reason to believe that the right to appeal, which he believes was taken away from him in the October 1961 notice letter, was restored by the March 1962 letter.  Id.  In other words, the Veteran contends that he was convinced by the October 1961 letter that he did not have the right to appeal.  

The evidence clearly shows, however, that the Veteran was not denied the right to appeal.  Although the appellate rights on the October 1961 VA Form 21-6782 were crossed out, the March 1962 notice letter showed that the Veteran had the right to appeal.  The evidence fails to show that VA denied the Veteran due process by taking away his right to appeal.  The fact that the Veteran did not understand that he had the right to appeal the March 1962 letter does not rise to a denial of due process on VA's part.  Therefore, an earlier effective date based on the denial of due process is not warranted.

Lastly, the Veteran argues that he was too psychiatrically impaired to appeal the March 1962 decision.  See, e.g., November 2011 letter.  In this regard, the Board observes that the possibility that the period to file a substantive appeal is subject to equitable tolling has existed for some time.  The United States Supreme Court has held that Federal courts cannot create equitable exceptions to jurisdictional requirements.  Bowles v. Russell, 551 U.S. 205 (2007).  Subsequently, the Court overturned prior precedent by holding that equitable tolling does not apply to VA jurisdictional statutes.  Henderson v. Peake, 22 Vet. App. 217 (2008), aff'd sub nom. Henderson v. Shinseki, 589 F.3d 1201 (Fed. Cir. 2009).  The Court, however, had previously found in Hunt v. Nicholson, 20 Vet. App. 519 (2006), that a substantive appeal is a nonjurisdictional requirement.  Recently, the Supreme Court reversed the Federal Circuit's decision in Henderson, supra, and held that the deadline for filing a notice of appeal with the Veterans Court does not have jurisdictional consequences.  Henderson v. Shinseki, 131 S.Ct. 1197 (2011).  

Several situations have been found to justify equitable tolling.  It is sufficient where the claimant actively pursued judicial remedies by filing a defective pleading during the statutory period.  Irwin v. Department of Veterans Affairs, 498 U.S. 89 (1990).  It also is sufficient where the claimant has been induced or tricked by his/her adversary's misconduct into allowing a filing deadline to pass.  Id.  Mental illness may be sufficient if it directly resulted in the failure to make a timely filing. Barnett v. Principi, 363 F.3d 1316 (Fed. Cir. 2004).

Equitable tolling also is justified in "extraordinary circumstances."  McCreary v. Nicholson, 19 Vet. App. 324 (2005).  The following 3 requirements must be met, however: (1) the extraordinary circumstance must be beyond the appellant's control, (2) the appellant must demonstrate that the untimely filing was a direct result of the extraordinary circumstances, and (3) the appellant must exercise "due diligence" in preserving his/her appellate rights such that a reasonably diligent appellant under the same circumstances also would not have filed a timely appeal.  Id. 

In this case, no appeal of the March 1962 denial had been initiated.  As discussed above, equitable tolling is for cases involving the timeliness of filings.  However, in the present case, the question is not whether a notice of disagreement was timely filed.  Rather, the issue is that no appeal at all was filed.  Indeed, the Veteran's contentions throughout this appeal have indicated that he did not appeal the March 1962 denial, as opposed to the timeliness of an appeal being at issue.  

To the extent that the Veteran contends that he was too psychiatrically impaired to appeal the March 1962 denial, the evidence of record fails to support such assertion.  The only medical evidence of record for this time period is the January 1962 VA examination, which failed to show a psychiatric disorder.  There is no information in the examination report to conclude that the Veteran's psychiatric state was such that he was unable to file documents.  Thus, the Board finds the Veteran's contention that he was unable to appeal the March 1962 denial lacks merit.  

The evidence clearly shows that the final disallowance (the last disallowance that is determined to be a final decision by virtue of having not been appealed) are the September 1961 and March 1962 denials by the RO.  The evidence also shows that the date of receipt of the claim to reopen was March 29, 2001 and that it is a claim reopened after final disallowance.  In light of the foregoing, the only effective date for the award of service connection that may be assigned for the Veteran's PTSD with a depressive disorder is the presently assigned date of March 29, 2001.

While the Board recognizes the Veteran's belief that the effective date for the grant of service connection for PTSD with a depressive disorder should be earlier than March 29, 2001, the governing legal authority is clear and specific, and VA is bound by it.  As a result, the Veteran's claim for an earlier effective date is denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and his claim of entitlement to an effective date earlier than March 29, 2001, for the grant of service connection for PTSD with a depressive disorder is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).  

ORDER

Entitlement to an effective date earlier than March 29, 2001, for the grant of service connection for PTSD with a depressive disorder, to include whether there was CUE in September 1961 and March 1962 rating actions that denied service connection for a psychiatric disorder, is denied.


____________________________________________
THERESA M. CATINO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


